SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):October 23, 2013 CUSTOMERS BANCORP, INC. (Exact Name of Registrant as specified in its charter) Pennsylvania 001-35542 27-2290659 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 1015 Penn Avenue Suite 103 Wyomissing PA 19610 Registrant's telephone number, including area code:(610) 933-2000 None (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On October 23, 2013, Customers Bancorp, Inc. (the “Company”) issued a press release announcing unaudited financial information for the quarter ended September 30, 2013, a copy of which is included as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. The information in this Current Report on Form 8-K, including Exhibit 99.1 attached hereto and incorporated by reference into this Item 2.02, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under that Section. Furthermore, such information, including the exhibit attached hereto, shall not be deemed incorporated by reference into any of the Company’s reports or filings with the SEC, whether made before or after the date hereof, except as expressly set forth by specific reference in such report or filing. The information in this Current Report on Form 8-K, including the exhibits attached hereto, shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit Description Exhibit99.1 October 23, 2013 Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CUSTOMERS BANCORP, INC. By: /s/ Jay S. Sidhu Name: Jay S. Sidhu Title: Chairman and Chief Executive Officer Date: October 23, 2013 EXHIBITS INDEX Exhibit Description Exhibit 99.1 October 23, 2013 Press Release
